UNITED STATES DISTRICT COURT

DISTRICT OF NEW MEXICO
OFFICE OF THE CLERK
SUITE 270
333 LOMAS BLVD. N.W.

ALB!'9UERQUE, NEW MEXICO 87102

M CV YU@O-C&

Case 2:19-cv-00460-CG-GJF Documenti8 Filed 02/18/20/oPage Dot 1

‘

' FFICIAL BUSINESS

Wo
Eric Scott Kindley, 217485
Miller County Detention Center
2300 East St.
Texarkana, AR 71854, US

Cy ere ee

Lee Ee

oh
Aa
hh
or
S
be
s
Ly
ra
uy
hd
“
ti
F i

pete >

Be cae es Et de

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

FEB 18 2020

MITCHELL R. ELFERS
CLERK

it > 8 oz
Sr

ae

 

 

 

 

 

 

€S POs,

 

canes RON
a Ba ge Fe eer
va cs a “EE PITNEY BOWES
ae Be 0; 02 1P $ 000.65°
0000908904 JAN’ 28 2020
re ree MAILED FROM ZIP CODE 87102

aOO2/14/28

 
